Citation Nr: 0509004	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for an eye disorder to 
include refractive error and cataracts.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO, which granted 
service connection for PTSD and bilateral hearing loss and 
denied service connection for refractive error with cataracts 
and a low back disorder.  

The Board notes that by the November 2002 rating decision, 
the RO granted service connection for tinnitus and assigned a 
10 percent evaluation.  The veteran initiated an appeal 
regarding the initial rating but did not perfect his appeal, 
and this issue, therefore, is not before the Board.  See 
generally 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004) 
(detailing the process by which RO decisions are appealed to 
the Board).  

The issues of service connection for a low back disorder and 
an eye/visual disorder are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships.  

2.  The service-connected bilateral hearing loss is 
manifested by no more than level III hearing in the right ear 
and level IV on the right.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 
including Diagnostic Code 9411 (2004).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 including 
Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary of VA may defer providing assistance pending 
the submission by the claimant of essential information 
missing from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that he elected to forego his right to a 
hearing before a hearing officer at the RO or before a 
Veterans Law Judge.  

Further, by a July 2002 letter and the July 2003 Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In August 2001 the veteran filed a claim for, in pertinent 
part, service connection for PTSD and bilateral hearing loss.  

On August 2002 VA psychiatric examination report, the 
examiner indicated that the veteran had no history of 
psychiatric admissions.  The veteran complained of intrusive 
thoughts of war experiences, poor sleep, nightmares, and 
flashbacks.  According to him, he was hypervigilant and 
easily startled.  The veteran stated that he was retired but 
formerly worked for Solomon Smith Barney as a portfolio 
manager and got along well with his colleagues.  

The veteran stated that he had a Bachelor's degree in 
business administration and had never been married.  He did, 
however, have a few girlfriends in the past.  He had no 
children and lived with his mother most of his life for whom 
he also cared.  He lived alone at present and had contact 
with his siblings and cousins.  The veteran spent most of his 
time at home, but he went to the health club twice a day and 
talked to relatives.  He indicated that he slept a lot.  

On examination, the veteran was casually dressed.  His mood 
was neutral, and he was cooperative.  His speech was normal, 
and there were no perceptual problems.  His thought process 
and thought content were neutral.  

There was no evidence of suicidal or homicidal ideation, and 
the veteran was oriented to person, place, and time.  Memory 
was two out of three.  Insight and judgment were fair as was 
impulse control.  The examiner noted that the veteran was 
taking antidepressant medication.

The examiner observed that the veteran was a 79-year-old 
single man with symptoms of PTSD.  The examiner diagnosed 
PTSD and assigned a global assessment of function (GAF) score 
of 55 representing moderate symptomatology.  The examiner 
opined that the veteran was competent.  

August 2002 VA audiologic examination results were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
80
85
59
LEFT
35
40
85
85
62

Speech discrimination was 88 percent in the right ear and 80 
in the left.

Service connection for PTSD and for bilateral hearing loss 
was initially granted in a November 2002 rating decision.  
With respect to the former, the RO assigned a 30 percent 
evaluation, and regarding the latter, the RO assigned a 10 
percent evaluation.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


PTSD 

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

The criteria for rating PTSD are as follows:  

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].  

Although the veteran appears to have been a high functioning 
portfolio manager with a major investment bank and is now 
retired after a long career, the criteria for a 50 percent 
evaluation for PTSD are met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The veteran does suffer from intrusive thoughts, poor sleep, 
nightmares and flashbacks.  He is easily startled.  The 
latest evidence, however, suggests normal speech and thought 
processes, fair insight and judgment, and only mildly 
impaired short-term memory.  

The evidence, moreover, does not imply difficulty 
understanding complex commands, flattened affect, panic 
attacks, impaired abstract thinking, or difficulty in 
establishing effective relationships.  In addition, the 
veteran has maintained family relationships, is able to live 
on his own, and has an established routine in retirement that 
includes regular exercise.  

The veteran's GAF score of 55, however, suggests moderate 
symptomatology that would consistent with the criteria for a 
50 percent evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned.  38 
C.F.R. § 4.7.  Thus, a 50 percent evaluation for PTSD is 
assigned as the service-connected disability picture more 
nearly approximates that occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing effective work and social relationships.  

The veteran is not entitled to a higher evaluation for his 
PTSD.  As explained, the Board's analysis indicates that the 
veteran's PTSD symptomatology hovers between the criteria 
necessary for a 30 percent evaluation and those necessary for 
a 50 percent evaluation.  

The Board, therefore, need not elaborate further on the lack 
of compatibility between the veteran's PTSD symptomatology 
and the very severe psychiatric symptoms entailed in the 
criteria for a 70 percent evaluation or higher.  

The veteran's PTSD symptomatology does not appear to have 
fluctuated materially during the course of this appeal, and a 
staged rating is not warranted.  See Fenderson, supra.  
Again, an evaluation in excess of 50 percent for the 
veteran's PTSD is not warranted.  


Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86.  

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

Under the foregoing criteria, the veteran's right ear hearing 
constitutes level III hearing loss.  In the left ear, the 
veteran suffers from level IV hearing loss.  38 C.F.R. 
§ 4.85.  Such hearing loss warrants a 10 percent disability 
evaluation, and an increased rating for hearing loss must be 
denied.  Id.  

As stated, the rating of hearing loss is a mechanical 
function and leaves no discretionary room for the Board.  See 
Lendenmann, supra.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the law and regulations governing 
the disbursement of VA monetary benefits.  

An increased rating for the service-connected bilateral 
hearing loss is denied.  



REMAND

The August 2002 VA examinations of the eyes and spine reflect 
diagnoses but not contain sufficient opinions regarding 
etiology.  Thus, the relevant medical examination reports 
must be returned to the examiners for such opinions taking 
into account the entire record and the character of the 
veteran's service.

In the event that the August 2002 examiners are not available 
or if further examination of the veteran is necessary, the RO 
must schedule relevant VA examinations for diagnoses and 
opinions regarding etiologies of all diseases and conditions 
of the eyes and spine.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the August 2002 
VA examiners who conducted the 
examinations of the eyes and spine.  The 
examiners should be asked to opine 
regarding the etiologies of all diagnosed 
conditions of the eyes and back taking 
into account the veteran's medical 
history and character of his service.  
The examiners are asked to review the 
claims file and to provide a rationale 
for all conclusions.  

2.  If the above examiners are not 
available or if further examination is 
necessary, the RO should schedule VA 
examinations of the eyes and back.  All 
disabilities of the eyes and back must be 
enumerated and an opinion regarding the 
etiology of each identified disability 
must be provided.  The examiners are 
asked to review the claims file in 
conjunction with the examinations and to 
provide a rationale for all conclusions.  
All necessary diagnostic tests, of 
course, should be conducted.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


